Exhibit 10.3.5

 

SEVENTH AMENDMENT TO

SENIOR SECURED CONVERTIBLE NOTE AND SIXTH AMENDMENT TO WARRANT

 

THIS SEVENTH AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE AND SIXTH AMENDMENT
WARRANT (this “Amendment”), effective as of February 28, 2019, amends certain
terms of (i) that certain Senior Secured Convertible Note in the original
principal amount of $10,000,000 issued by KemPharm, Inc., a Delaware corporation
(the “Company”), to Deerfield Private Design Fund III, L.P. (the “Holder”) on
June 2, 2014 (as the same may be amended, restated, modified or otherwise
supplemented from time to time, the “Note”), and (ii) that certain warrant
number W-74, issued by the Company to the Holder on June 2, 2014, relating to
the right of the Holder to purchase from the Company 1,923,077 fully paid and
nonassessable shares of common stock of the Company (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Warrant”).

 

WHEREAS, the Company and the Holder desire to revise certain terms of the Note
and Warrant as provided herein.

 

In consideration of the promises and mutual covenants contained herein and in
the Note and Warrant, the undersigned hereby agree as follows:

 

1. Section 2(f)(i)(A) of the Note is hereby amended by adding the following
paragraph immediately after the third paragraph of such section:

 

“Notwithstanding anything to the contrary contained herein, this Section
2(f)(i)(A) shall not apply to any issuance or sale of Common Stock, Convertible
Securities or Options by the Company if such issuance or sale is made pursuant
to the terms of (x) that certain Purchase Agreement, dated February 28, 2019 ,
by and between the Company and Lincoln Park Capital Fund, LLC, or (y) that
certain Common Stock Sales Agreement, dated as of September 4, 2018, by and
between the Company and RBC Capital Markets, LLC.”

 

2. Section 5(f)(i) of the Warrant is hereby amended by adding the following
paragraph immediately after the third paragraph of such section:

 

“Notwithstanding anything to the contrary contained herein, this Section 5(f)(i)
shall not apply to any issuance or sale of Common Stock, Convertible Securities
or Options by the Company if such issuance or sale is made pursuant to the terms
of (x) that certain Purchase Agreement, dated February 28, 2019 , by and between
the Company and Lincoln Park Capital Fund, LLC, or (y) that certain Common Stock
Sales Agreement, dated as of September 4, 2018, by and between the Company and
RBC Capital Markets, LLC.”

 

 

--------------------------------------------------------------------------------

 

 

3. Any warrants issuable in the future pursuant to Section 2.10 of that certain
Facility Agreement, dated as of June 2, 2014, by and between the Company and the
Holder, as amended, shall reflect the amendments set forth in paragraph 2 above.

 

4. Effect on the Note and Warrant. Except as amended herein, the Note and
Warrant shall continue in full force and effect as originally executed and
delivered, as previously amended prior to the date hereof. Any reference in the
Note and the Warrant to “this Warrant,” “this “Note” “hereunder,” hereof,”
“herein,” or words of like import referring to such agreement shall refer to the
Warrant or Note, as the case may be, as amended by this Amendment.

 

5. Registration Rights Consent. The Holder hereby (i) consents to the Company’s
entry into (x) that certain Registration Rights Agreement, dated on or around
the date hereof, by and between the Company and Lincoln Park Capital Fund, LLC
(“LPCF”); and (y) that certain Purchase Agreement, dated on or around the date
hereof, by and between the Company and LPCF, pursuant to which, in each case,
the Company has agreed to provide LPCF with certain registration rights
specified therein (the “Registration Rights”), and (ii) waives any and all
rights the Holder may have with regard to the Registration Rights and the
Company’s compliance therewith, including without limitation under Section 2.10
of that certain Amended and Restated Investors’ Rights Agreement, dated as of
February 19, 2015, by and among the Company, the Holder and other parties
thereto.

 

6. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

 

7. Counterparts. This Amendment may be executed on separate counterparts that
may be transmitted via an email .pdf file or facsimile, each of which, when so
executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company and Holder have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

KEMPHARM, INC.

 

 

 

By:      /s/ R. LaDuane Clifton                    

Name: R. LaDuane Clifton

Title:   Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Holder have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

HOLDER:

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

By: Deerfield Mgmt III, L.P., General Partner

By: J. E. Flynn Capital III LLC, General Partner

 

 

By:      /s/ David Clark                    

Name: David Clark

Title:   Authorized Signatory

 